Citation Nr: 1009657	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for scar as residual of 
a head injury.

3.  Entitlement to service connection for headaches as 
secondary to a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision, issued in May 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Gretna, Louisiana, which denied service 
connection for a head injury, a scar as a residual of a head 
injury and headaches as secondary to a head injury.  
 
In January 2010, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge 
(Videoconference hearing); a copy of this transcript is 
associated with the record.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, the Veteran has contended that he had 
headaches that are secondary to his claimed in-service head 
injury; however, the RO did not inform the Veteran about what 
he would need to establish service connection on a secondary 
basis, to include as due to aggravation.  When aggravation of 
a Veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
Veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 
C.F.R. § 3.310 (2009).  

  
The Veteran is contending that he was hit over the head in 
service with a steel helmet, causing a gash on his head and 
that he has had ongoing headaches since that time.  The Board 
notes that the National Personnel Records Center (NPRC) has 
indicated that the Veteran's service treatment records from 
his time in the Army were destroyed in the fire in St. Louis, 
Missouri in 1973.  Given the absence of such records, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (the BVA has a heightened duty in a case where the 
service treatment records are presumed destroyed).

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
The Veteran testified at his hearing that he undergoes 
ongoing treatment for his headaches.  As such, on remand any 
current medical records should be obtained showing treatment 
for his headaches.

Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  To the extent that the Veteran is offering 
his contentions for the purpose of establishing the in-
service head injury, he is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal 
Circuit determined that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  

The Veteran has consistently reported, in his written 
statements, his testimony and reports to various VA medical 
examiners, that he had a head injury in service and that he 
has had headaches since that time.  As such, the Veteran's 
assertions are found to be credible.  The Board notes that, 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, the types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include credible evidence 
of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

The Board also notes that the record contains an August 2004 
VA medical opinion which reflects the examiner's diagnosis of 
post traumatic migraine headaches.  This examiner noted that 
the Veteran had reported an in-service head injury, but did 
not directly relate it to the in-service incident and did not 
provide any rationale for his opinion.  

The Board finds that the Veteran has met the criteria to 
warrant a VA examination to determine whether it is as likely 
as not that the Veteran has residuals of his in-service head 
injury, to include headaches and a scar.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice pursuant to 38 C.F.R. 
§ 3.310 (2009), that informs the Veteran 
of the evidence required to establish a 
secondary service connection claim, to 
include on the basis of aggravation in 
accordance with the holding in Allen, 
supra.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his residuals of a 
head injury.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

3.  The AOJ should make arrangements for 
the Veteran to be afforded neurological 
and dermatological examinations, by 
appropriate specialists, to determine 
whether the Veteran has residuals of an 
in-service head injury, to include 
headaches and a scar.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and any 
additional treatment records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The neurological examiner should take 
into account the Veteran's credible 
statements regarding his in-service head 
injury and offer an opinion as to (1) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran has headaches as a result of his 
in-service head injury, whether his 
headaches began to manifest during 
service or are etiologically related to 
the Veteran's active duty service in any 
way, and whether his headaches are 
related to any other health issue of the 
Veteran, such hypertension and (2) the 
current status of the Veteran's 
headaches.  If the etiologies of the 
diagnosed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events. 

4.  The dermatological examiner should 
take into account the Veteran's credible 
statements regarding his in-service head 
injury and offer an opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that the 
Veteran has a scar on the top of his head 
which is a result of his in-service head 
injury.  If the etiologies of the 
diagnosed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events. 

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


